Citation Nr: 0516768	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
onychomycosis of the toenails and dermatophytosis of both 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from October 1944 to May 
1946.

In a July 2001 rating decision, the RO granted service 
connection for onychomycosis of the toenails and 
dermatophytosis involving the plantar and medial surfaces of 
both feet.  A 10 percent disability rating was assigned.  The 
veteran perfected an appeal as to the assigned disability 
rating.

In November 2003, the Board remanded this case for further 
evidentiary development, including a request that additional 
medical records be obtained from the VA Medical Center (VAMC) 
in Omaha, Nebraska and the VA outpatient clinic in Lincoln, 
Nebraska.  After undertaking the additional development 
requested by the Board, the RO issued a supplemental 
statement of the case (SSOC) in January 2004 that confirmed 
and continued its previous denial of the veteran's increased 
rating claim.  

In November 2004 the Board again remanded the case, this time 
to obtain an additional VA examination to determine if the 
veteran's stasis dermatitis is part of his service-connected 
onychomycosis of the toenails and dermatophytosis of the 
feet.  In response to the Board's request, an additional VA 
examination was conducted in December 2004.  Following this 
action, the RO confirmed and continued the previously 
assigned 10 percent rating in a February 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.



Issues not on appeal

The veteran submitted a claim of entitlement to service 
connection for a bilateral knee disability in May 2001.  The 
July 2001 rating decision denied the claim, and the veteran 
did not appeal that determination.  

The RO received correspondence from the veteran in April 2004 
which it interpreted as a request to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability.  A July 2004 RO rating decision continued the 
previous denial of service connection.  To the Board's 
knowledge, the veteran has not disagreed with that decision, 
and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected onychomycosis is 
manifested by yellowing, peeling, cracking, thickening, and 
deformity of the toenails; his service-connected 
dermatophytosis is manifested by scaling, exfoliation, 
flaking, and itching along the plantar and medial surfaces of 
the feet.

2.  The medical evidence demonstrates that the veteran's 
venous stasis dermatitis, with accompanying lesions, 
hyperpigmentation, induration, and skin fragility around the 
ankles, is unrelated to his service-connected onychomycosis 
or dermatophytosis.

3.  The evidence does not show that the veteran's service-
connected onychomycosis of the toenails and dermatophytosis 
of the feet is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected onychomycosis of 
the toenails and dermatophytosis of the feet have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected onychomycosis of the 
toenails and dermatophytosis of the feet, which are currently 
evaluated as 10 percent disabling.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 statement of the case (SOC) and the 
August 2004 and February 2005 supplemental statements of the 
case (SSOCs) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
December 2002, which was specifically intended to address the 
requirements of the VCAA.  The December 2002 letter from the 
RO explained in detail the evidence needed to substantiate an 
increased rating claim.  Specifically, the May 2002 letter 
notified the veteran that to "establish entitlement to a 
disability rating in excess of 10 percent for dermatophytosis 
of the feet, based on the rating criteria in effect prior to 
August 2002, the evidence must show that the dermatophytosis 
is manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The December 
2002 VCAA letter informed the veteran that VA would "make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies."  The veteran was 
further informed that VA would "make as many requests as are 
necessary to obtain records from Federal agencies, including 
VA medical facilities, unless we decide it is futile to 
continue to ask for the records or conclude the records do 
not exist."  Moreover, the veteran was notified that "if we 
have difficulty obtaining any records, we will let you know . 
. . [i]f that happens, we'll give you a chance to obtain and 
submit the evidence to us."  Finally, the veteran was 
informed that VA "may assist you by providing a medical 
examination or getting a medical opinion, if we decide this 
type of evidence is needed to make a decision on your 
claim." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The December 2002 VCAA letter specifically informed the 
veteran that he was responsible to provide "any information 
or evidence in your possession showing that the requirements 
for a higher rating for dermatophytosis of the feet are met . 
. . [y]ou are also required to identify all medical treatment 
providers that have evidence that is relevant to your claim, 
and to provide properly completed authorizations for the 
release of medical information so that we may obtain the 
medical treatment records on your behalf . . . [a]s an 
alternative, you may submit the records of that treatment to 
us."  Even more specifically, the veteran was instructed to 
provide "the name of the person, agency, or company that has 
the relevant records;" "the full address of this person, 
agency, or company;" "the approximate time frame covered by 
the records;" and "the condition for which you were 
treated, in the case of medical records."  The veteran was 
further advised to "sign a release that gives us authority 
to request documents for you" and to "obtain and submit any 
lay statements in support of your claim."  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The December 2002 letter included notice that "if you want 
to send us information describing additional evidence you 
want us to obtain, send us additional evidence, or report 
that you have no additional evidence to submit, use this 
address: [address provided]."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the December 
2002 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2001.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, following VCAA notice the claim was 
readjudicated, and SSOCs were provided to the veteran in 
April 2004 and February 2005.  Thus, any concerns expressed 
by the Court in Pelegrini as to adjudication of the claim 
before issuance of a VCAA notice letter have been rectified 
by the subsequent readjudication of the claim.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, treatment records from Drs. G.H.H. and D.A.L., 
extensive treatment records from the Omaha and Lincoln, 
Nebraska VAMCs, together with the reports of VA examinations 
in February 2001 and December 2004.  The veteran and his 
attorney have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-49599 (July 31, 2002).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected skin 
disorder under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997).

The Board provided the veteran with the new regulatory 
criteria in an attachment to the December 2002 VCAA letter.  
The veteran submitted additional argument subsequent to this 
notification.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected skin disorder has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 
(2002) as 10 percent disabling.  See generally 38 C.F.R. 
§ 4.27 (2002) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

According to the rating criteria in effect prior to August 
2002, dermatophytosis (Diagnostic Code 7813) was to be 
evaluated as eczema under Diagnostic Code7806.  See 38 C.F.R. 
§ 4.118 (2002).  Diagnostic Code 7806 provides a 
noncompensable rating for symptoms of slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Higher ratings under Code 7806 require 
findings showing symptoms of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
(10 percent); constant exudation or itching, extensive 
lesions, or marked disfigurement (30 percent); or, ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant (50 percent).  
See 38 C.F.R. § 4.118 (2002).

(ii.)  The current schedular criteria

Under the current rating criteria for skin disorders, 
dermatophytosis (including tinea pedis) (Diagnostic Code 
7813) is to be rated as dermatitis or eczema under Diagnostic 
Code 7806.  

The current version of Diagnostic Code 7806 provides a 
noncompensable evaluation when less than 5 percent of the 
entire body or less than 5 percent of exposed area is 
affected, and no more than topical therapy is required during 
the past 12 month period.  A 10 percent rating is provided 
when at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed area is affected; or, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Finally, a 60 percent rating is provided when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Service medical records reveal that the veteran suffered from 
a chronic fungal infection of the feet in 1945. However, his 
separation physical examination did not show any such 
disorder.  There is no pertinent medical evidence for decades 
thereafter.

On examination in June 1999, Dr. G.H.H. noted that the 
veteran exhibited mild right lower extremity cellulitis 
secondary to venous stasis.  Venous stasis hyperpigmentation 
of the right lower extremity was also noted together with 
diffuse thickened onychomycotic nails bilaterally with 
chronic tinea pedis.  Erythema and induration had 
significantly resolved.

Treatment records from Dr. D.A.L. dated from September 1999 
to January 2000 report stasis dermatitis and swelling in the 
right ankle and calf area.  Hemosiderin staining up to the 
mid anterior shin area was noted together with redness up to 
about a third of the calf.  The area was non-tender and 
pulses in the lower extremity were satisfactory.  A vascular 
work-up was negative for blood clots, but support hose were 
prescribed to decrease stasis in the lower extremities and 
increase vascular return.  

The veteran was afforded a VA examination in February 2001.  
The VA examiner noted stasis dermatitis changes over the 
medial and posterior aspect of the right lower leg.  The 
examiner also found onychomycosis of the toenails of both 
feet.  Dermatophytosis was also noted on the plantar and 
medial surfaces of both feet with scaling, exfoliation and 
flaking.  No systemic or nervous manifestations were noted.  
The examiner also reported the veteran's complaints of 
frequent itching, tenderness in the toes and pain in the 
toenails.  Photographs of the veteran's toenails and inner 
aspect of the right lower leg were also taken as part of the 
examination and have been included in the claims folder.  

A December 2001 medical examination at the Omaha VAMC also 
revealed treatment for three closed, soft, freely movable 
lesions on the left lower leg which were painful to palpation 
and warm to the touch.  Pulses in the left lower leg were 
faint and the veteran's feet were warm to the touch.  Two 
additional lesions were noted on the right upper arm.  A 
diagnosis of impetigo was rendered.  The veteran subsequently 
reported that prescribed medications were effective in 
treating his ankle lesions.  See January 2002 Omaha VAMC 
progress note.

The evidence of record also includes treatment records from 
the Omaha VAMC from December 2000 to April 2004.  An August 
2001 examination at the Omaha VAMC revealed that all of the 
veteran's toenails exhibited severe hypertrophy, yellowing, 
cracking and peeling.  No pain, drainage or infection in the 
toes was shown.  A diagnosis of onychomycosis was rendered.  
Onychomycosis of the toenails was again noted in a May 2003 
examination.  The toenails were described as brittle, yellow, 
hypertrophied and "getting more deformed."  No redness or 
swelling of the toes was exhibited.  Skin discoloration of 
the lower legs was also noted in October 2001 and April 2004 
examinations.  During the April 2004 examination, the veteran 
also complained of a burning type pain associated with the 
discoloration, which was worse at night.  Venous stasis type 
dermatitis of the legs was again noted in July 2003.  

The veteran also submitted statements in April 2004 and in 
June 2004 in which he complained of tenderness, pain and 
difficulty of healing in the skin just above both ankles.  

Following the Board's November 2004 remand for the purpose of 
obtaining a medical opinion differentiating between the 
symptomatology associated with the veteran's service-
connected dermatophytosis and onychomycosis and his 
nonservice-connected stasis dermatitis, an additional VA 
examination was conducted in December 2004.  Physical 
examination revealed thickened toenails with mild tenderness 
in the paronychial area of the great toes bilaterally.  
No significant erythema or drainage was noted.  The examiner 
also found pitting edema in both lower extremities 
bilaterally to at least three-quarters of the tibia.  Skin 
lesions proximal to the ankles, which in the greatest 
dimensions measured 13 to 14cm bilaterally (with the greatest 
width being on the medial aspect of the legs), were also 
noted.  The lesions, however, with their hyperpigmented areas 
and skin changes circumvented the entire lower legs.  The 
lesions were hyperpigmented with some areas of fragile skin.  
No ulcerations or areas of skin breakdown were noted but the 
area was sensitive to the touch and the veteran noted 
bleeding in the past.  The examiner determined that these 
lesions were consistent with venous stasis dermatitis in both 
clinical appearance and progression of the condition.  
The examiner further concluded that the veteran's venous 
stasis dermatitis was consistent with his noted edema and 
venous insufficiency.  No tinea pedis or other dermatophytic 
infection beyond the onychomycosis was identified.

The examiner also found that "the veteran's venous stasis 
dermatitis is not caused by or secondary to or a progression 
of his service-connected onychomycosis or dermatitis (sic) of 
his feet."  The examiner further explained that the 
symptomatology associated with these conditions differs 
significantly in that onychomycosis presents as thickening of 
the nails with intermittent periods of paronychial 
inflammation and dermatophytic problems of the skin on the 
feet can present as redness, scaling, and pruritis.  On the 
other hand, the veteran's venous stasis dermatitis skin 
lesions are hyperpigmented without scaling.  They are not 
typically pruritic, albeit with some skin fragility and 
occasional breakdown.  The examiner also noted that the 
dermatophytic infections began in 1945, while lesions 
proximal to the ankles did not begin for over a half-century 
thereafter and accordingly would likely be the result of 
prolonged venous stasis and lower extremity edema as opposed 
to onychomycosis or dermatophytosis.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected onychomycosis and dermatophytosis, which is 
currently evaluated as 10 percent disabling.  He essentially 
contends that the symptomatology associated with the service-
connected disability is more severe than is contemplated by 
the currently assigned rating.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
dermatophytosis of the feet and onychomycosis of the 
toenails, the veteran also suffers from venous stasis 
dermatitis, which is not service connected.  Compensation can 
only be granted for service-connected disabilities.  See 38 
U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's service connected skin disability, it is incumbent 
upon the Board to identify, and disregard, any pathology 
associated with the non service-connected venous stasis 
dermatitis.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board remanded this case in November 2004 for the express 
purpose of obtaining a medical opinion which differentiated 
between the symptomatology associated with the veteran's 
service-connected dermatophytosis and onychomycosis and that 
associated with his nonservice-connected disabilities, such 
as venous stasis dermatitis.  After performing a physical 
examination of the veteran, the December 2004 VA examiner 
determined that the lesions around the veteran's ankles and 
the edema in his lower extremities were unrelated to his 
service-connected dermatophytosis or onychomycosis, and 
represent an entirely different disease process.  
Specifically, the examiner determined that the areas of 
hyperpigmentation around the ankles, the fragility of the 
skin in that area, and the occasional ulceration and 
breakdown of skin was the product of venous stasis dermatitis 
and not the veteran's service-connected disabilities.  No 
contradictory medical opinion is of record.  The Board will 
therefore not consider these symptoms of venous stasis 
dermatitis in assigning a disability rating.  

Assignment of diagnostic code 

The veteran's service-connected skin disorder has been rated 
under former Diagnostic Codes 7813 and 7806, both discussed 
above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected onychomycosis of the toenails and 
dermatophytosis of the feet, the Board has determined that 
the most appropriate former diagnostic codes for evaluation 
of the disability are the codes it is currently rated under, 
Diagnostic Codes 7813 and 7806.  Former Diagnostic Code 7813 
specifically deals with dermatophytosis (the very condition 
for which the veteran was service connected) and directs that 
such should be rated as eczema under Diagnostic Code 7806.  
Moreover, current Diagnostic Codes 7813 and 7806 directly 
deal with dermatophytosis (including tinea pedis), the 
primary diagnosis in the instant case.  

Onychomycosis is not specifically mentioned in the rating 
schedule.  However, the December 2004 VA examiner 
specifically stated that the onychomycosis was a 
"dermatophytic infection".  Accordingly, the medical 
evidence indicates that onychomycosis in fact is 
dermatophytosis and is therefore correctly rated under 
Diagnostic Codes 7813 and 7806. 

Although the veteran through his attorney has argued that he 
should be evaluated under a different diagnostic code, 
neither he nor his attorney have in fact suggested a more 
appropriate code.  Notwithstanding this lack of a cogent 
contention, the Board has reviewed the VA Schedule for Rating 
Disabilities and has found no Diagnostic Code which more 
closely matches the diagnosis and symptomatology of the 
veteran's service-connected onychomycosis of the toenails and 
dermatophytosis of the feet.  As has been discussed above, to 
the extent that lesions and other significant skin pathology 
has been identified further up the veteran's lower extremity, 
this has been specifically attributed to his vascular 
problem.  

Accordingly, the Board will apply Diagnostic Codes 7813 and 
7806 in its analysis below.

Schedular rating

(i.)  The former schedular criteria

The veteran currently has a 10 percent rating under former 
Diagnostic Codes 7813 and 7806.  A careful review of the 
medical evidence of record leads to a conclusion that the 
veteran does not manifest symptoms which would warrant a 
higher disability rating under these Diagnostic Codes.  

To achieve a rating higher than the currently assigned 10 
percent, constant exudation or itching, extensive lesions, or 
marked disfigurement must be demonstrated.  Based on recent 
examination and treatment reports, as well as the veteran's 
own statements, the veteran's dermatophytosis has been 
characterized as including scaling, exfoliation and flaking 
of the skin on the feet with complaints of frequent itching, 
tenderness and pain in the toes.  None was found during the 
December 2004 examination, however.  Onychomycosis of the 
toenails is present, which has resulted in yellowing, 
cracking, peeling, tenderness and deformity in the toenails.  

The evidence, including clinical evaluation, shows no sign of 
exudation or constant itching as a result of the veteran's 
service-connected skin disability.  The lesions above the 
veteran's ankles have been noted to be occasionally pruritic, 
and have resulted in ulcerations and bleeding.  However, as 
discussed above, the December 2004 VA examiner has associated 
these symptoms with the veteran's nonservice-connected venous 
stasis dermatitis.  Therefore, this symptomatology cannot be 
considered in assigning a disability rating.  

While the veteran has complained of frequent itching, such is 
contemplated under the currently assigned 10 percent rating, 
and there is no indication in the record that such itching is 
constant, as is required for the assignment of a higher 
disability rating.  Indeed, complaints of itching in the 
veteran's medical records have been relatively rare.  In 
connection with the recent December 2004 VA examination, no 
complaints of itching were made.  

The veteran's service-connected dermatophytosis and 
onychomycosis has not resulted in extensive lesions or marked 
disfigurement.  Although the veteran's onychomycosis has 
resulted in toenail deformity, this involves an unexposed and 
relatively small area; therefore, any toenail disfigurement 
cannot be considered "marked."  Moreover, while the 
veteran's dermatophytosis has in the past resulted in 
flaking, scaling, and exfoliation, the service-connected 
condition has was noted to involve only the plantar and 
medial aspects of the feet.  This is also congruent with the 
assignment of a 10 percent rating under the former diagnostic 
codes.  While lesions have been identified about the 
veteran's ankles and lower legs (which are hyperpigmented, 
painful, and have occasionally led to bleeding and 
ulceration) these have been associated with the non service-
connected venous stasis dermatitis.  

Therefore, the criteria for a disability rating above 10 
percent under former Diagnostic Codes 7813 and 7806 have not 
been met or approximated.

(ii)  The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the new skin regulations, the 
veteran would have to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

The veteran's service-connected dermatophytosis has resulted 
in past flaking, scaling, and exfoliation on the plantar and 
medial surfaces of the feet, not present during the most 
recent examination.  His onychomycosis has affected only the 
toenails.  Such areas are unexposed and cover a small surface 
area of the body, well under the 20 or more percent required 
for a higher rating.  While an area arguably closer to 20 
percent of total body area has been affected by venous stasis 
dermatitis, as has been discussed above such is not a 
service-connected condition and cannot be considered in 
measuring the total affected body area.

Furthermore, the medical records do not reflect the 
prescription of corticosteroids or other immunosuppressive 
drugs.  Neither the veteran nor his representative have 
argued that such is the case.

Accordingly, the current criteria regarding skin disorders do 
not avail the veteran.

Esteban considerations

The veteran, through counsel, argued in his substantive 
appeal that he is entitled to a separate and distinct 
evaluation for each foot.  See VA Form 9 submitted in June 
2002.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  
See 38 C.F.R. § 4.25 (2004); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, in Esteban, the Court 
held that conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  The critical element cited for the circumstances in 
Esteban were that "none of the symptomatology for any one of 
[the] conditions [was] duplicative of or overlapping with the 
symptomatology of the other [...] conditions."  Id. at 262.  

The medical evidence makes it clear that the symptomatology 
related to the veteran's service-connected skin condition is 
identical for both feet and arises out of the same 
disability, dermatophytosis.  

Moreover, the VA rating schedule for rating disabilities 
makes it clear that rating such disease is based upon "the 
entire body".  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Thus, the percentages outlined in the rating schedule refer 
to the whole body or an exposed area.  The rating schedule 
does not rate skin disabilities on the particular extremities 
or parts of anatomy affected.  The rating criteria in effect 
prior to August 2002 similarly refer to the extensiveness of 
the disease with respect to the body as a whole.  No 
reference is made to particular appendages or specific 
anatomical regions.  

In short, the rating schedule clearly contemplates the effect 
of skin disease on the body as a whole.  Assigning a separate 
disability rating for each foot would have the affect of 
giving two ratings to a single disease entity and would 
therefore constitute improper pyramiding.  See 38 C.F.R. 
§ 4.14 (2004).  

Although not contended by or on behalf of the veteran, the 
Board has given thought as to whether onychomycosis and 
dermatophytosis may be separately rated.  However, the 
December 2004 VA examiner clearly indicated that 
onychomycosis is in fact a dermatophytic infection.  
Moreover, the same examiner noted no dermatophytic infection 
beyond onychomycosis of the toenails.  Thus, the medical 
evidence, which was produced in response to the Board's 
remand, shows that the service-connected onychomycosis and 
dermatophytosis  represent the same disability and, moreover, 
the only disability which currently exists is onychomycosis.  
Under these circumstances, separate ratings are clearly not 
warranted.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 27, 2000, has 
the veteran met or nearly approximated the criteria for 
higher than a 10 percent rating under either the current or 
former skin regulations.  The veteran's service-connected 
onychomycosis has remained essentially the same; it has not 
worsened.  Moreover, the veteran's dermatophytosis appears to 
have improved.  Accordingly, the Board concludes that staged 
ratings are not for application in this case. 

Extraschedular evaluation

In the June 2002 SOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his attorney.  The record does not show that the veteran has 
required frequent hospitalizations for his dermatophytosis 
and onychomycosis.  Indeed, it does not appear from the 
record that he has ever been hospitalized for this condition.  
All treatment has evidently been conducted on an outpatient 
basis.  Further, the veteran is retired and has not offered 
any evidence, subjective or objective, that supports a 
finding that his service-connected disability markedly 
interfered with his employment.  Although some pain and 
tenderness has been associated with the veteran's 
dermatophytosis and onychomycosis, he has not reported any 
loss of mobility as a result of these conditions and his 
medical records likewise do not reflect as much.  

While the Board has no doubt that the veteran's service-
connected dermatophytosis and onychomycosis cause him 
discomfort and would arguably limit his functioning in an 
employment setting, this is taken into account in the 
assignment of the current 10 percent disability rating.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that disability rating 
itself is recognition that industrial capabilities are 
impaired].  Finally, there is no indication in the medical 
records of a clinically extraordinary disability or any other 
reason for awarding an extraschedular rating.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected 
dermatophytosis and onychomycosis present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased initial disability rating for 
onychomycosis and dermatophytosis of both feet is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


